Case 2:16-cv-05642-CAS-KS Document 81 Filed 03/01/19 Page 1 of 2 Page ID #:701



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Frederick J. Klorczyk III (State Bar No. 320783)
     Thomas A. Reyda (State Bar No. 312632)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
 5
     Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 6           fklorczyk@bursor.com
             treyda@bursor.com
 7
     Attorneys for Plaintiff
 8
     BOIES SCHILLER FLEXNER LLP
 9   Quyen L. Ta (CA SBN 229956)
10   QTa@bsfllp.com
     Kaitlyn M. Murphy (CA SBN 293309)
11   KMurphy@bsfllp.com
     1999 Harrison Street, Suite 900
12   Oakland, CA 94612
13
     Tel: (510) 874-1209 / Fax: (510) 874-1460

14   Kathleen Hartnett (CA SBN 314267)
     KHartnett@bsfllp.com
15   435 Tasso Street, Suite 205
     Palo Alto, CA 94301
16   Tel: (650) 798-3508 / Fax: (510) 874-1460
17
     Attorneys for Defendant
18
                               UNITED STATES DISTRICT COURT
19
                            CENTRAL DISTRICT OF CALIFORNIA
20
     CARRIE BEETS, on behalf of herself          Case No. 2:16-cv-05642-CAS-KSx
21   and all others similarly situated,
22
                                                 [PROPOSED] ORDER
                               Plaintiff,        GRANTING JOINT
23          v.                                   STIPULATION TO CONTINUE
                                                 SCHEDULING CONFERENCE
24   MOLINA HEALTHCARE, INC.,
                                                 Hon. Christina A. Snyder
25                             Defendant.
26

27

28   [PROPOSED] ORDER
     CASE NO. 16-cv-05642-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 81 Filed 03/01/19 Page 2 of 2 Page ID #:702




 1
                                   [PROPOSED] ORDER
            Having reviewed the materials provided, and good cause appearing, the status
 2
     conference scheduled for March 4, 2019 at 11:00 a.m., (ECF No. 77) shall be
 3
     continued to Monday, April 8, 2019 at 11:00 a.m.
 4

 5
            IT IS SO ORDERED.
 6

 7
     Dated: March 1, 2019
 8                                               HON. CHRISTINA A. SNYDER
                                                 United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER                                                                  1
     CASE NO. 16-cv-05642-CAS-KS
